EXHIBIT 32 CERTIFICATION Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 We, the undersigned, certify that, to the best of our knowledge, this quarterly report on Form 10-Q for the quarter endedJune 30, 2012, of CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHP, and containing the financial statements, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and that the information contained in this quarterly report fairly presents, in all material respects, the financial condition and results of operations of the registrant. CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP (Small Business Issuer) by:C.R.I., Inc. Managing General Partner September 14, 2012 by: /s/ William B. Dockser DATE William B. Dockser, Director, Chairman of the Board and Treasurer (Principal Executive Officer) September 14, 2012 by:/s/ H. William Willoughby DATE H. William Willoughby, Director, President, Secretary, Principal Financial Officer and Principal Accounting Officer This certification accompanies this quarterly report and is made solely for purpose of 18U.S.C. Section 1350, subject to the knowledge standard contained therein, and not for any other purpose, and shall not be deemed filed by the registrant for purposes of Section 18 of the Securities Exchange Act of 1934, as amended.
